                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

FRANCIS GRANDINETTI,          )                  CIV. NO. 19-00341 JAO-WRP
#A0185087,                    )
                              )                  DISMISSAL ORDER
           Plaintiff,         )
                              )
           vs.                )
                              )
U.S. PRESIDENT DONALD J.      )
TRUMP, et al.,                )
                              )
           Defendants.        )
_____________________________ )

                                DISMISSAL ORDER

      Before the court is pro se prisoner Francis Grandinetti’s most recent

pleading, titled “Federal-Injunction Motion; Presidential Emergency Orders and

Relief.” ECF No. 1. Grandinetti complains about corruption and organized crime

in the Hawaii Department of Public Safety, for which he seeks Department of

Justice intervention.

      Grandinetti has accrued three strikes pursuant to 28 U.S.C. § 1915(g)1 and

may not proceed without prepayment of the complete civil filing fee, unless his

pleadings show that he was in imminent danger of serious physical injury at the


      1
       See, e.g., Grandinetti v. FTC Seg. Unit Staff, 426 F. App’x 576 (9th Cir. 2011);
Grandinetti v. Abercrombie, Civ. No. 15-00007 LEK-RLP (D. Haw. 2015); Grandinetti v.
Shimoda, Civ. No. 05-00442 JMS-BMK (D. Haw. 2005); Grandinetti v. Stampfle, Civ. No. 05-
00692 HG-LEK (D. Haw. 2005).
time that he brought this action. See Andrews v. Cervantes, 493 F.3d 1047, 1053,

1055 (9th Cir. 2007). Nothing within Grandinetti 's Complaint or his exhibits

supports a finding that he is or was in imminent danger of serious physical injury

when he filed this action or that there is a continuing practice that injured him in

the past that poses an "ongoing danger." Id. at 1056. Grandinetti may not proceed

in forma pauperis in this action. The July 1, 2019 Deficiency Order, ECF No. 2, is

VACATED and any request to proceed in forma pauperis in this action is

DENIED.

         The Complaint and this action are DISMISSED without prejudice pursuant

to 28 U .S.C. § 1915(g). Grandinetti may reassert these claims in a new action with

concurrent payment of the full civil filing fee . The Clerk SHALL terminate this

case. The Court will take no further action in this case beyond processing a notice

of appeal.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawai' i, July 8, 2019.


                                            Isl Jill A. Otake________
                                            /s/         Otake
                                          Jill A. Otake
                                          United States District Judge



Grandinetti v. Trump, et al. , No. 1:19-cv-00341 JAO-WRP; 3 Stks 19, Grandinetti 19-341 jao (VAC def. ord., dny IFP, dsm)




                                                             2
